 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAMMY BARDWELL,                                   No. 2:18-CV-0293-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the court is plaintiff’s motion (Doc. 22) for an extension of time to January 4,

21   2019, to file her opening brief. Good cause appearing therefore, the motion is granted nunc pro

22   tunc to December 28, 2018. Plaintiff’s opening brief shall be deemed timely if filed on or before

23   January 10, 2019.

24                  IT IS SO ORDERED.

25   Dated: January 3, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
